Citation Nr: 1814208	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-42 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, for the period prior to August 18, 2017, and in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has previously remanded this case in September 2016 and August 2017 for additional development.  While the matter was in remand status, the RO issued a December 2017 rating decision assigning a 40 percent rating for bilateral hearing loss as of August 18, 2017.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated, and the claim for a higher initial rating for bilateral hearing loss remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

As the actions specified in the most recent remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


FINDINGS OF FACT

1.  From November 13, 2009 to August 17, 2017, the Veteran's bilateral hearing loss was manifested by no more than Level IV hearing impairment in the right ear and the left ear.  

2.  As of August 18, 2017, the Veteran's bilateral hearing loss is manifested by no more than Level VI hearing impairment in the right ear, and Level IX hearing impairment in the left ear.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss prior to August 18, 2017, and in excess of 40 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Initial Increased Rating for Bilateral Hearing Loss

Legal Criteria

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.   
38 C.F.R. § 4.1.  For the application of this schedule, accurate and fully descriptive medical examinations are required, and the disability must be viewed in relation to its history.  Id.  A higher evaluation may be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  38 C.F.R. § 4.85(a).  

The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I for essentially normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Table VII is then used to determine the percentage evaluation by intersecting the Roman numeral designations (from Table VI) for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Exceptional patterns of hearing impairment are evaluated under the provisions of 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Historically, in a January 2010 rating decision, the Veteran was granted service connection for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, and a 10 percent rating was assigned effective November 13, 2009.  In a December 2017 rating decision, the Veteran was assigned a 40 percent rating as of August 18, 2017.  In his October 2010 substantive appeal and in his April 2017 hearing testimony, the Veteran contended that his hearing is worse than his currently assigned ratings reflect.

The Veteran underwent a VA audiology examination in December 2009.  The audiological evaluation recorded puretone thresholds, in decibels, as follows: 



HERTZ

1000
2000
3000
4000
Average
RIGHT
25
55
65
75
55
LEFT
35
75
80
80
68
 
Speech discrimination scores on the Maryland CNC word list were 82 percent in the right ear and 78 percent in the left ear.  The average puretone threshold was 55 percent in the right ear and 68 percent in the left ear.

The December 2009 audiology examination findings, applied to Table VI, yield a numeric designation of Roman numeral IV in the right ear on the basis of a 55 decibel puretone threshold average and 82 percent speech discrimination, and a numeric designation of Roman numeral IV in the left ear on the basis of a 68 decibel puretone threshold average, and 78 percent speech discrimination.  The numeric designation for the right ear, IV, along with the numeric designation for the left ear, IV, entered into Table VII, corresponds to a 10 percent rating, but no higher, for hearing impairment.  Exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 are not present.

A March 2016 VA audiological evaluation was performed; however, testing was not performed at 3KHz and as such is not valid for rating purposes.  

The Veteran underwent another VA audiology examination in July 2016.  However, the examination report did not provide the results of the puretone thresholds recorded on examination.  The examiner stated that the results were not being reported as they were considered unreliable.  She stated that the Veteran's responses were exaggerated and not consistent and should not be used for rating purposes.     

Accordingly, the Board finds that a rating in excess of 10 percent for bilateral hearing loss is not warranted at any time prior to August 18, 2017, as the only available audiological findings prior to that date correspond with a 10 percent rating, and no higher, under the rating schedule.  
Pursuant to the directives of the August 2017 Board remand, the Veteran was afforded another VA audiology examination in August 2017.  The audiological evaluation recorded puretone thresholds, in decibels, as follows: 


HERTZ

1000
2000
3000
4000
Average
RIGHT
50
80
80
80
73
LEFT
60
85
85
85
79
 
Speech discrimination scores on the Maryland CNC word list were 72 percent in the right ear and 48 percent in the left ear.  The average puretone threshold was 73 percent in the right ear and 79 percent in the left ear.

At the outset, the Board notes that the left ear shows an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the puretone threshold at each of the four specified frequencies is greater than 55 decibels.  Pursuant to 38 C.F.R. § 4.86(a), the Board can evaluate the Veteran's left ear hearing loss under Table VI or Table VIa, using whichever results in the higher numeral.  However, when applied to Table VIa, the Veteran's puretone threshold average does not result in a higher numeral; therefore, the Board will proceed with its analysis using Table VI.    

The August 2017 audiology examination findings, applied to Table VI, yield a numeric designation of Roman numeral VI in the right ear on the basis of a 73 decibel puretone threshold average and 72 percent speech discrimination, and a numeric designation of Roman numeral IX in the left ear on the basis of a 79 decibel puretone threshold average, and 48 percent speech discrimination.  The numeric designation for the right ear, VI, along with the numeric designation for the left ear, IX, entered into Table VII, corresponds to a 40 percent rating, but no higher, for hearing impairment.  

Accordingly, the Board finds that a rating in excess of 40 percent for bilateral hearing loss is not warranted as of August 18, 2017, as the only audiological findings of record as of that date correspond with a 40 percent rating, and no higher, under the rating schedule.  

In addition, the Board notes that the audiological examinations of record addressed the Veteran's functional limitations related to hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the December 2009 examination, the Veteran indicated that he has difficulty hearing conversations, especially if background noise is present.  At the August 2017 examination, the Veteran reported that he experiences significant difficulty communicating with others, even with the use of hearing aids.  He described difficulty hearing and understanding others in a group setting, in the presence of background noise, or if unable to see an individual's mouth to rely on visual cues.  The Veteran reported feeling frustrated due to his inability to communicate well with others.  

While the Board is sympathetic to the Veteran's contention that he has difficulty communicating with others because of his hearing loss disability, the Board must consider the Veteran's description of his service-connected disability in conjunction with the clinical evidence of record and the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  Furthermore, the Veteran's reported functional limitations are manifestations of difficulty hearing or understanding speech, which are already contemplated by the schedular rating criteria for hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017).        

Finally, the Board has considered the Veteran's lay statements that his hearing is worse than reflected by his assigned ratings.  The Veteran is competent to report symptoms of disability, such as difficulty hearing speech.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher rating under the rating schedule for hearing loss, as such an opinion requires specialized medical expertise which falls outside the realm of the common knowledge of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).     

Accordingly, based on the results from the examinations discussed above, the Board finds that the criteria for an initial rating in excess of 10 percent for bilateral hearing loss prior to August 18, 2017, and in excess of 40 percent thereafter, have not been met.  38 C.F.R. §§ 4.85, 4.86.  As the evidence of record preponderates against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss, for the period prior to August 18, 2017, and in excess of 40 percent thereafter, is denied.  




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


